Tiffany, J.
This is an action in contract based upon a promissory note which was filed in the trial court on March 10, 1981.
The docket indicates that the answer was filed on May 4, 1981; and that plaintiff s Dist./Mun. Cts. R. Civ. P., Rule 56 motion for summary judgment was allowed on June 17, 1981. The defendant submitted a motion to amend the judgment on August 12, 1981 which, after several continuances, was heard and denied on December 8, 1981.
The defendant claimed a report on the basis of alleged impropriety in the trial *28court's allowance of the plaintiff s Rule 56 motion for summary judgment and denial of the defendant's subsequent motion to amend judgment. The defendant also raised a question of issue preclusion by a prior action in the Superior Court Department for Essex County.
The defendant-appellant neither filed briefs in accordance with Dist./Mun. Cts. R. Civ. P., Rule 64. not appeared at the Appellate Division to prosecute his appeal.
The plaintiff-appellee’s motion to dismiss this appeal is herewith allowed. Cahill v. Town of Swampscott, Mass. App. Div. Adv. Sh. (1979) 337, 338-339; Hill v. Motor Club of American Ins. Co., Mass. App. Div. Adv. Sh. (1978) 646. The plaintiff is also awarded double costs in accordance with Dist./Mun. Cts. R. Civ. P. Rule 64(g).

So ordered.